Order entered January 19, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00637-CV

        ROBERT M. MOORE AND REBECCA MOORE, Appellants

                                       V.

                   THE BRIDGES ON TRAVIS, Appellee

               On Appeal from the County Court at Law No. 2
                          Grayson County, Texas
                   Trial Court Cause No. 2020-2-072CV

                                    ORDER

      Before the Court is appellants’ second motion for extension of time to file

their corrected brief. We GRANT the motion and ORDER the brief be filed no

later than January 29, 2021. We caution that further extension requests will be

disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE